Citation Nr: 1126087	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear otitis media to include bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for an upper lip scar post trauma.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks entitlement to service connection for right ear otitis media to include bilateral tinnitus, bilateral hearing loss, and an upper lip scar post trauma.  He contends that these disorders were incurred in service while working around engines and on firing ranges.  In addition, he asserts that he has a scar on the upper lip that is due to a trauma in service.

The Veteran's service treatment records reveal he was treated for ear pain in June 1966.  Subsequently, in June 1966, he was diagnosed with an ear infection.  Upon examination at separation from service he was not noted to have any bilateral hearing loss disability, tinnitus, or scar.

In November 2007 the Veteran underwent an outpatient VA audiology evaluation.  Audiometric testing revealed a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 and the Veteran was diagnosed with hearing within normal limits by both ears to 2000 Hertz (Hz.) with a mild to moderate sensorineural hearing loss at the higher frequencies.  In March 2008, he was diagnosed with bilateral high frequency neurosensory hearing loss.  He reported ringing in the right ear in March 2008 and tinnitus in April 2008.

Review of the claims file reveals that the Veteran receives consistent VA treatment; however, records regarding the Veterans treatment, dated subsequent to April 2008 have not been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempt to obtain VA clinical records pertaining to the Veteran's treatment that are dated since April 2008.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he has had hearing loss and tinnitus since 
service and that the conditions are related to his exposure to loud noise in service.  The Board notes that he was treated for an ear infection in service and that he is currently diagnosed with bilateral hearing loss and tinnitus.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain VA medical records pertaining to the Veteran dated after April 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral hearing loss, tinnitus, and/or otitis media found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  

The examiner is directed to comment on the Veteran's report regarding the onset and continuity of symptomatology since service, and opine as to whether it is at least as likely as not that any bilateral hearing loss, tinnitus, and/or otitis media found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  The rationale for all opinions expressed should be provided in a legible report.
3.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been conducted, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.  This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

